CUSHING, P.J.
The record discloses that at the time of the arrest and indictment, both the defendant Railroad Companies were being operated by the Federal Government, through its Director General of Railroads.
The petition alleges that the defendant companies, through their officers and agents, conspired to hold the indictment over Branigan and prevent him from having a trial until he would submit a written agreement that if the same were nolled he would not sue either of these defendants.
There is no evidence in the record of any conspiracy, nor that any employe of either Railroad Company, either .directly or indirectly, sought to attempt to delay the trial. The indictment was returned, and it was in the hands of the Prosecuting Attorney of the County, and as he was not called as a witness, no reason is assigned for the delay in the trial.
The statute affords an ample remedy for a trial after three terms of court.
The Railroad Companies not having the control or operation of the roads at the time of the arrest and the indictment, and there being no evidence of any conspiracy to delay the trial of the case, the court of common pleas was correct in instructing a verdict for the defendants.
The judgment is affirmed.
ROSS & HAMILTON, J.J., concur.